UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of the earliest event reported) September 21, 2009 Titanium Metals Corporation (Exact name of registrant as specified in its charter) Delaware 1-14368 13-5630895 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5reeway, Suite 1700, Dallas, Texas 75240-2697 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (972) 233-1700 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On September 21, 2009, CompX International Inc., a publicly held corporation that is related to the registrant (“CompX”), certain of its subsidiaries, Wachovia Bank, National Association (“Wachovia”) and Comerica Bank entered into to a Third Amendment to Credit Agreement (the “Third Amendment”).The Third Amendment amended the Credit Agreement dated December 23, 2005 among CompX, certain of its subsidiaries and the lenders from time to time that are a party to such agreement, as such agreement had been amended (collectively as amended to date, the “Credit Agreement”).Pursuant to the Third Amendment: · Wachovia, as administrative agent for the benefit of the lenders under the Credit Agreement, and TIMET Finance Management Company, a wholly owned subsidiary of the registrant (“TFMC”), executed a First Amendment to Subordination Agreement dated September 21, 2009 (the “Subordination
